Citation Nr: 1648182	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In a June 2014 decision, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for a low back disability and remanded the reopened claim for additional development.  The Board remanded the claim again in April 2015 for additional development.  The Board remanded the claim a third time in August 2015 for additional development.  The matter has returned to the Board for appellate consideration.  

Following issuance of the most recent supplemental statement of the case as to the matter on appeal, additional evidence, to include VA treatment records, was associated with the record.  In an October 2016 statement, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2015).  

The issue of Education/Vocational Counseling has been raised by the record in a June 2016 statement, but has not been adjudicated by the AOJ.  See VA Form 28-8832, Educational/Vocational Counseling Application, received in June 2016.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The probative evidence of record does not show that it is at least as likely as not that the Veteran's current low back disability had its onset during his active service or is otherwise etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to notify was satisfied by a letter dated in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has also satisfied its duty to assist the Veteran as to the issue decided herein.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations in September 2010, July 2014, and February 2016, and VA addendum opinions were obtained in June 2015, November 2015, and April 2016.  The September 2010 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  However, in the June 2014 remand, the Board found the September 2010 opinion inadequate, and directed that a new VA examination be conducted.  The second VA examination was conducted in July 2014.  However, in the April 2015 remand, the Board found the July 2014 opinion to be inadequate, and directed that a VA addendum opinion be obtained.  The Board found the resulting June 2015 VA addendum opinion inadequate in the August 2015 remand and directed that another VA addendum opinion be obtained.  Another VA addendum opinion was completed in November 2015, but the AOJ determined this opinion to be inadequate and scheduled a new VA examination.  The third VA examination was conducted in February 2016.  Finally, at the AOJ's direction, an addendum opinion was obtained in April 2016.  In aggregate, the examiners reviewed the record, examined the Veteran, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's low back disability, providing supporting explanations and rationale for all conclusions reached.  The examinations were thorough and all necessary testing was considered by the examiners.  Accordingly, the Board finds that, in aggregate, the September 2010, July 2014, and February 2016 VA examinations and the June 2015, November 2015, and April 2016 VA addendum opinions are adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Compliance with Board Remands

As noted in the Introduction, this case was previously remanded by the Board in June 2014, April 2015, and August 2015.  A Board remand confers upon an appellant the right to substantial compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a court or Board remand).  

In relevant part, the June 2014 Board remand directed the AOJ to obtain all treatment records from the Syracuse, New York VA Medical Center (VAMC) and associated outpatient clinics dating from September 2012 to the present and all treatment records from the Buffalo, New York VA Medical Center and associated outpatient clinics; obtain any existing SSA disability benefits records; schedule a new VA spine examination, specifically calling the examiners attention to, among other things, the Veteran's assertions surrounding a 1979 in-service fall and its documentation in the Veteran's service treatment records; and then readjudicate the issue on appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2014 Board remand, the AOJ obtained all outstanding treatment records from the Syracuse and Buffalo VAMCs and the Veteran's SSA disability records.  The AOJ provided the Veteran with another VA spine examination in July 2014, and readjudicated the claim in an August 2014 supplemental statement of the case.  

In the April 2015 remand, the Board found that the July 2014 VA examination was inadequate for decision-making purposes.  The April 2015 Board remand directed the AOJ to obtain an addendum opinion relating to the nature and likely etiology of the Veteran's low back disability, specifically addressing seven individual pieces of evidence contained in the record; and then readjudicate the issue on appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2015 Board remand, the AOJ obtained a VA addendum opinion in June 2015 and issued a supplemental statement of the case in June 2015.  

The August 2015 Board remand found that the June 2015 VA addendum opinion had not substantially complied with the directives of the Board's April 2015 remand because the examiner did not adequately address the seven individual pieces of evidence listed in the April 2015 remand directives.  The August 2015 remand directed the AOJ to obtain a new VA opinion relating to the nature and likely etiology of the Veteran's low back disability, specifically addressing the seven individual pieces of evidence contained in the record as well as acknowledging the Veteran's fall through a hatch documented in 1979 service treatment records; and then readjudicate the issues on appeal and issue a supplemental statement of the case, if warranted.  Pursuant to the August 2015 remand, the AOJ obtained a VA addendum opinion in November 2015, provided the Veteran with a VA examination in February 2016, and obtained another VA addendum opinion in April 2016, which, in the aggregate, are consistent with and responsive to the June 2014, April 2015, and August 2015 Board remand directives.  The AOJ issued a supplemental statement of the case in April 2016.  

Accordingly, the Board finds that VA at least substantially complied with the June 2014, April 2015, and August 2015 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.  

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in January 2014.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his lower back disability.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran testified that he was regularly treated at the Syracuse, New York VA Medical Center.  The VA obtained updated records from that facility following the June 2014 Board remand.  No other existing evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for certain chronic diseases may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Analysis

The Veteran contends that his lower back has hurt ever since falling twenty to thirty feet down a hatch while on active service aboard a ship in 1979.  See, e.g. January 2014 Board Hearing Transcript.  The Veteran also states that the pain sometimes radiates to both legs.  See Medical Treatment Note dated June 21, 2005.  

As to the current disability requirement for service connection, the September 2010 VA examination report reflects that the Veteran has been diagnosed with chronic intermittent lumbosacral strain.  The Veteran's VA physician has indicated that the Veteran has a diagnosis of lumbar spinal stenosis.  See "Medical Opinion Questionnaire," received in February 2014.  The July 2014 VA examination shows diagnoses of lumbago, lumbosacral spondylosis without myelopathy, lumbosacral canal stenosis, and displacement of lumbar intervertebral disc without myelopathy.  Accordingly, there is competent evidence of current low back disabilities.  

As to an in-service disease or injury, the Veteran states that he injured his back when he fell down a hatch in August 1979.  While there is documentation of the fall in the Veteran's service treatment records, the records do not reflect complaints of or treatment for a lower back injury.  In addition, a November 1980 report of medical examination for separation from active service shows that the Veteran had a normal evaluation for the spine.  A November 1980 report of medical history for separation from active service does, however, contains complaints of occasional backache in the morning.  VA treatment records from 1981 show consistent complaints of back pain attributed to the fall by the Veteran.  The Veteran is considered competent to report pain in his back after the fall.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is considered credible in this regard, because there is nothing in the records that impugns his credibility on the matter.  Accordingly, there is evidence of an in-service injury in the form of back pain following a fall down a hatch in 1979, and the issue remaining for consideration as to direct service connection is whether the current disabilities of the lower back are etiologically related to the in-service injuries.  

To determine whether such an etiological relationship exists, the Board turns to the competent medical evidence of record.  Initially, the Board acknowledges the Veteran's belief that his current disabilities of the lower back are related to his in-service back pain following the fall in 1979.  The Board reiterates that the Veteran is competent to report symptoms such as pain.  See id.  However, he is not considered competent to medically attribute his current disabilities of the lower back to a specific cause, as doing so requires medical knowledge and expertise that the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, his statements do not constitute competent evidence of a causal link between his current low back disabilities and his in-service injury.  In this case, the competent evidence of record as to the possible etiological relationship between the current disabilities of the lower back and the in-service injury consists of a February 2014 medical opinion questionnaire from S. A. Ali, M. D., as well as the September 2010, July 2014, June 2015, November 2015, February 2016, and April 2016 VA opinions.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The February 2014 medical opinion questionnaire from Dr. Ali does not indicate what parts of the record were reviewed, or upon what information the provider relied in making his opinion.  Moreover, Dr. Ali states that he is not able to opine as to whether the Veteran's back disorder is at least as likely as not caused by military service with any accuracy.  Accordingly, Dr. Ali did not provide an opinion as to whether the Veteran's current low back disabilities had their onset during his active service or are otherwise etiologically related to his active service.  Therefore, the Board affords Dr. Ali's February 2014 medical opinion questionnaire no probative weight.  

The September 2010 VA examiner reviewed the record, interviewed the Veteran, and personally examined the Veteran.  The examiner acknowledges the Veteran's reported fall in 1979, and two lay witness statements that support the Veteran's assertions as to the occurrence of that incident.  The examiner notes that while the Veteran has poor lumbar flexion on examination, this is not seen when the Veteran bends to remove his shoes and put them back on.  The examiner notes no clear pathology on diagnostic imaging, and the absence of complaints of back pain in service treatment records at the time of the fall.  As to whether the Veteran's current low back disabilities are related to his active service, to include the in-service fall, the examiner concludes, "I cannot resolve this issue without resort to mere speculation."  As a rationale for this opinion, the examiner explains that the Veteran's "present low back condition is consistent with lumbosacral strain and no clear pathology is noted on x-ray or EMG studies to indicate permanent injury secondary to a fall or radiculopathy indicating possible nerve compression.  He [the Veteran] is very guarded in his movements on exam, however, able to bend to remove and put his shoes back on.  There is no documentation at the time of the fall in 1979 that he had injury to his back or complaints of low back pain and no documentation of the height of the fall in records in the c-file."  The examiner did not adequately explain why an opinion could not be provided without resorting to mere speculation.  As the examiner did not provide an adequate rationale for the opinion given, the Board may not rely on the opinion as to service connection.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  However, the Board affords some probative weight to the examiner's opinion that the patient's present low back condition is consistent with lumbosacral strain, and that no clear pathology is noted on x-ray or EMG studies to indicate a permanent injury secondary to a fall, because the examiner took a complete view of the medical record, and based that opinion on his knowledge and expertise as a medical professional.

The July 2014 VA examiner also reviewed the record, interviewed the Veteran, and personally examined the Veteran.  The examiner acknowledges the Veteran's decreased range of motion and pain on movement during examination.  The examiner diagnoses the Veteran with lumbago, lumbosacral spondylosis without myelopathy, lumbosacral canal stenosis, and displacement of lumbar intervertebral disc without myelopathy.  The examiner notes a lack of treatment for a back disability in the Veteran's service treatment records, and acknowledges the Veteran's report of morning back pain upon separation.  The examiner opines that the Veteran's current back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale for the opinion, the examiner explains that there is "[n]o current documented evidence in the Veteran's STRs of a back injury or evaluation of back pain, or a diagnosis of a back condition while on active duty.  [The o]nly reference of back pain is in the separation/discharge physical but this endorsement by the Veteran is a self-report, and there is no clinician documentation of a back injury event in the STRs."  The Board finds that the examiner's opinion relies heavily on the absence of evidence, and does not consider the Veteran's lay statements regarding his chronic back pain after the in-service fall.  As noted above, the Veteran's lay statements relating to back pain are considered credible.  The lack of contemporaneous records alone may not be the basis of a negative nexus opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Due to the above, the Board affords the July 2014 VA examiner's opinion in relation to service connection no probative weight. 

The July 2014 VA examiner also provided the June 2015 VA addendum opinion.  In providing that opinion, the examiner adequately considers the Veteran's lay statements regarding his back injury from the in-service 1979 fall.  However, the examiner did not consider the entire record.  Specifically, he did not evaluate the lay witness statements and did not evaluate a 1982 post-service treatment record noting that the Veteran was on medication for his back pain.  The examiner continued to opine that the Veteran's current disability was not at least as likely as not manifested in active service or was otherwise related to active service, to include a fall down a hatch.  However, the opinion is based on an incomplete understanding of the Veteran's medical history, and is therefore given no probative weight.  

The same examiner provided the November 2015 VA addendum opinion.  In preparing that opinion, the examiner considered the specific documents not previously reviewed in preparing the June 2015 VA addendum opinion.  The examiner notes that the previously unreviewed lay witness statement from May 2010 makes no mention of back pain or a back injury related to the 1979 fall.  The examiner opines that it is less likely than not that the Veteran's current low back disability was incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for that opinion, the examiner states that "There is no current documented STR medical evidence of a pathologically-based diagnosis of a back condition, there are notes including the symptoms of back pain, but per prior VBA instruction and guidance, 'back pain' is not considered a diagnosis."  This rationale is not fully articulated, but does acknowledge the Veteran's lay statements with regard to pain as credible.  The Board affords no probative weight to the examiner's opinion that it is less likely than not that the Veteran's current low back disability was incurred in or caused by the claimed in-service injury, event, or illness because the opinion lacks an adequate rationale.  However, the Board affords probative weight to the examiner's conclusion that the Veteran's records lack medical evidence of a pathologically based diagnosis of a back condition because the examiner took a complete view of the medical record, and based his opinion on his knowledge and expertise as a medical professional, and because that conclusion is consistent with the relevant records.  See Guerrieri, 4 Vet. App. at 470-71; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The February 2016 VA examiner reviewed the record, interviewed the Veteran, and personally examined the Veteran.  The examiner acknowledges the Veteran's lay statements regarding constant back pain since falling down a hatch in 1979, as well as the Veteran's November 1980 report of occasional morning back pain.  The examiner also notes the Veteran's current complaints of radiating pain into the lower extremities.  The examiner notes the Veteran's abnormal range of motion and pain upon examination.  The examiner opines that it is less likely than not that the Veteran's lower back disability was incurred in or caused by the claimed in-service injury.  As a rationale for the opinion, the examiner explains that he does not dispute the Veteran's claim that he fell through a hatch door in 1979 and sustained injuries, but that the records from the time of the fall and subsequent service treatment records show no mention of back-related symptoms, except for his separation medical history that notes "occasional morning back ache."  The examiner then states that the Veteran's current subjective complaints "do not correlate with his relatively normal exam and x-ray findings of 2013."  

In his April 2016 VA addendum opinion, the February 2016 VA examiner expands his rationale for the negative nexus opinion.  In the April 2016 VA addendum opinion, the examiner addresses each of the seven individual pieces of evidence in detail as directed in the Board's April 2015 and August 2015 remands.  As to the August 1979 service treatment record documenting the Veteran's treatment for a fall through a hatch, the examiner notes that the record "was generated by a medical provider aboard the [ship] ten minutes after the Veteran fell through [the] hatch of the ship.  It indicates the veteran fell through the hatch [but] no documentation of the height of the fall [and] there was reported to be no loss of consciousness or head injury.  He presented to the medical clinic hopping with assistance."  The examiner then notes that the "Veteran's chief complaint was injury to his right buttock which was described as a four to five inch gaping wound localized [to] the posterior thigh.  He also complained of right thumb discomfort.  Treatment included an x-ray of the right thumb which was negative for fracture.  [The] Veteran was found to be neurologically and vascularly intact."  The examiner notes that the wound was treated and the Veteran was scheduled to follow up every day.  Finally, the examiner notes that "There was no concern for spinal injury or pathology."  

As to the November 1980 Separation examination, the examiner notes that the provider "documented a normal exam, including that of the lumbar spine."  The examiner notes that the Veteran "did check yes to complaints of recurrent back pain.  However, when asked for clarification to this and other complaints, [the] Veteran's response was occasional morning backache."  The examiner reasons that early morning backache in and of itself would not be terribly uncommon for anyone who spent any length of time aboard a ship sleeping in tight spaces.  The examiner also notes no diagnosis of a back condition.  

As to the May 2010 lay witness statements, the examiner notes that the witness' statement is incorrect as to which leg was actually injured.  The examiner then questions the witness' reported fall height of twenty to twenty-five feet, stating that "It would be odd and somewhat noteworthy for someone to fall this distance and not have loss of consciousness or any other injuries noted upon his examination performed on 8/6/1979."  The examiner also notes that the lay witness statement is absent for any mention of back pain or back injury.  

As to the Veteran's lay statements concerning chronic back pain since his fall, the examiner states that the "Veteran's subjective complaints are not supported by physical and radiographic exam findings."  The examiner also notes that from the "date of injury to exiting there was no documentation of [the] Veteran complaining of [or treatment] for a diagnosis of a back condition."  

As to the post-service VA medical treatment records from July 1981 and September 1981, the examiner notes that the Veterans reports chronic back pain since the fall and that the Veteran was seen in July 1981 for complaints of low back pain and assessed to have "low back syndrome".  The examiner then states that the records show the Veteran was seen again in September 1981 for back pain that radiates up his back.  The examiner notes that the record showed a normal physical examination and that the Veteran had full range of motion with no spinal deformity or tenderness.  The examiner notes a diagnosis of a back ache and a prescription of aspirin and physical therapy.  The examiner then notes that the Veteran failed to show up for physical therapy as prescribed and was discharged from care.  The examiner states that "radiation of back pain up the spine does not have any anatomic or physiologic explanation."  

As to the Veteran's July 1981 lumbar spine x-ray, the examiner notes that the x-ray showed straightening of the lumbar spine, normal disc space, and no evidence of bone destruction, recent fracture, or dislocation.  The examiner states that "This is a normal x-ray, [and] straightening of the lumbar spine in and of itself is non-diagnostic and may imply loss of normal lumbar lordosis.  However, there is no pathologic findings of the vertebral bodies or disc space."

As to the February 1982 treatment record wherein the Veteran asks for back pain medication, the examiner states that there is "No documentation of a back exam, condition, or diagnosis."  The examiner states that the note provides little information, and he can only speculate as to the meaning of the Veteran's request.  

The examiner then elaborates on his February 2016 nexus opinion, stating that "I continue to opine that the Veteran's current undiagnosed back condition is less likely than not to be the result of any injuries he sustained while in military service, in addition to a fall through a hatch while aboard the [ship]."  The examiner then notes again that the Veteran's treatment immediately after the fall lacked complaints of back pain, and only once upon separation was back pain mentioned.  The examiner then states that the Veteran was treated after service and was offered treatment with physical therapy, but failed to attend.  The examiner then states that while the Veteran contends he has chronic back pain, diagnostic testing and physical examinations are essentially normal.  

The Board affords great probative weight to the February 2016 VA examiner's February 2016 opinion and April 2016 addendum opinion.  The VA examiner personally examined the Veteran during the February 2016 examination and reviewed the entire record.  The opinion reflects consideration of the Veteran's competent and credible assertions of experiencing back pain after falling through a hatch in 1979.  The VA examiner's opinions constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1).  The examiner's findings that occasional early morning backache would not be uncommon for someone sleeping on a ship for a length of time; that it would be odd for someone who fell twenty to twenty five feet not to have loss of consciousness or other injuries noted on examination immediately after the fall; that the Veteran's pain radiating up the back has no anatomic or physiologic explanation; and that straightening of the lumbar spine is non-diagnostic reflect the examiner's independent medical consideration and judgment.  Further, the examiner's finding that the Veteran's subjective complaints are not supported by physical or radiographic examination, including the Veteran's relatively normal findings from an x-ray in December 2013, are consistent with and supported by the Veteran's August 1979 service treatment record showing no concern for spinal injury or pathology; the Veteran's normal November 1980 separation physical examination, the Veteran's normal September 1981 physical examination; the normal July 1981 x-ray; and the December 2013 x-ray showing normal alignment and no acute disease.  Therefore, the Board finds that the February 2016 VA examiner's February 2016 and April 2016 opinions are due great probative weigh.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  

The Board accepts the February 2016 VA examiner's February 2016 and April 2016 opinions to be competent, probative evidence that it is not at least as likely as not that the Veteran's current disabilities of the lower back are etiologically related to an in-service injury or diseases, to include the lower back pain the Veteran experienced following a 1979 fall down a hatch aboard the ship.  The Board has considered the Veteran's statements linking his current low back disabilities to his in-service fall.  However, as a lay witness, the Veteran is not competent to speak as to complex medical issues such as diagnosis or causation of a low back disability.  Therefore, his statements do not weigh against the probative value of the VA examiners' negative nexus opinions.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that service connection is not warranted on a direct basis.

The Board has also considered whether the Veteran is entitled to service connection for a low back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other of the "chronic" diseases listed under 38 C.F.R. § 3.309(a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.  

In summary, the probative evidence of record does not show that it is at least as likely as not that the Veteran's current low back disability had its onset during his active service or is otherwise etiologically related to his active service.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


